Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00884-CV



                      IN RE DENNIS SHAVER, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                               County Court
                            Waller County, Texas
                       Trial Court Cause No. C-12-102

                        MEMORANDUM OPINION

      On November 4, 2014, relator Dennis Shaver filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable June
Jackson, presiding judge of the County Court of Waller County, to vacate her
October 24, 2014 order increasing the amount of the supersedeas bond.
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for a writ of mandamus.       We also deny relator’s
emergency motion for temporary relief.


                                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                         2